               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC,                        :   CIVIL ACTION NO. 4:15-CV-2281
                                          :
            Plaintiff,                    :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
JOHN DOE subscriber assigned IP           :
Address 71.58.216.197,                    :
                                          :
            Defendant                     :

                                     ORDER

      AND NOW, this 8th day of November, 2018, upon consideration of the

motion (Doc. 122) for summary judgment filed by plaintiff Malibu Media, LLC

(“Malibu”), and the motion (Doc. 123) for summary judgment filed by defendant

John Doe, and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.    Malibu’s motion (Doc. 122) for summary judgment is GRANTED to the
            extent that there are no genuine disputes of material fact as to whether
            John Doe engaged in direct copyright infringement of the following 19
            copyrights-in-suit: “Tantric Massage,” “One Night Stand,” “The Rich
            Girl Part #2,” “Just the Three of Us,” “One Show For Each,” “Four
            Ways,” “Sneaking In,” “A Little Rain Must Fall,” “Sparks,” “Tie Her
            Up For Me,” “Angelica means Angel,” “Sweet Awakening,” “Rock Me
            Baby,” “Fashion Models,” “Chloe Loves Carl Part 2,” “Give Me More
            Part 2,” “Above The Air,” “Coming Late,” and “Sexy En Noir.”

      2.    Malibu’s motion (Doc. 122) for summary judgment is further
            GRANTED to the extent that there are no genuine disputes of material
            fact and Malibu is entitled to summary judgment on the following of
            John Doe’s affirmative defenses: actual or implied license, unclean
            hands, estoppel, copyright misuse, de minimis infringement, innocent
            infringement, failure to mitigate, accord and satisfaction, and failure to
            state a claim for injunctive relief.
3.   John Doe’s motion (Doc. 123) for summary judgment is DENIED.

4.   Entry of judgment in accordance with the above paragraphs is
     DEFERRED pending trial on the issues outlined in paragraph 5.

5.   This matter shall proceed to trial on the issues of (1) whether John Doe
     engaged in unauthorized copying of the disputed video “In for the
     Night” and (2) whether Malibu, itself or through the acts of its agents,
     abandoned its rights under the Copyright Act to the 20 copyrights-in-
     suit.

6.   The court will establish a pretrial and trial schedule by separate order
     to issue forthwith.


                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
